internal_revenue_service department of the treasury index nos qyashington dg person to contact telephone number refer reply to cc ebeo - plr-109737-98 date sep plan t t trust dear in response to your request for a ruling dated april this is on behalf of x concerning a nonqualified deferred compensation agreement the plan and a_trust agreement the trust established to provide benefits for a select group of management employees the participants of x x established the plan to enable the participants to elect to defer all or a portion of the participant's salary and or bonus he or she would otherwise have received for the following year of employment the plan provides for payment of benefits upon termination neither the participant nor his or her beneficiaries shall have the right to anticipate alienate sell transfer assign pledge or encumber his or her account nor shall such account be subject_to attachment or garnishment by creditors of the participants or their beneficiaries x established the trust to hold assets to provide x with a source of funds to assist it participants under the plan trust contained in revproc_92_64 including the order in which the sections of the model trust language appear trust does not contain any language that is inconsistent with or conflicts with the language of the model trust agreement in paying its obligations to the the trust conforms to the model the under the plan and the trust the interest of a participant or beneficiary in the trust estate shall be no greater than the interest of any general unsecured creditor of x sec_83 of the internal_revenue_code provides that the of the fair_market_value of property transferred excess if any in_connection_with_the_performance_of_services over the amount_paid if any of the person who performed the services for the first taxable_year in which the property becomes transferable or to a substantial_risk_of_forfeiture for the property is includible in the gross_income is not subject sec_1_83-3 of the income_tax regulations provides that for purposes of sec_83 the term property includes real and personal_property other than money or an unfunded and unsecured promise to pay money or property in the future property also includes a beneficial_interest in assets including money transferred or set_aside from claims of the transferor's creditors for example in a_trust or escrow account - sec_402 of the code provides that contributions made are included in the employee's gross_income by an employer to an employees' trust that is not exempt from tax under sec_501 in accordance with sec_83 except that the value of the employee's interest in the trust will be substituted for the fair_market_value of the property in applying sec_83 b -1 a contributions to a nonexempt employees' trust are included as compensation in an employee's gross_income for the taxable_year in which the contribution is made but only to the extent that the employee's interest in such contribution is substantially_vested as defined in the regulations under sec_83 of the regulations provides that employer section sec_451 of the code provides that the amount of any item_of_gross_income shall be included in gross_income for the taxable_year in which the taxpayer receives it unless under the method_of_accounting used in computing taxable_income such amount is to be properly accounted for in a different period sec_1_451-1 of the regulations provides that under the cash_receipts_and_disbursements_method of accounting amounts are included in gross_income when actually or constructively received sec_1_451-2 of the regulations provides that income is constructively received in the taxable_year during which it credited to the taxpayer's account or set apart for him or otherwise made available so that he may draw upon it at any time or so that he could have drawn upon it during the taxable_year if notice of intention to withdraw had been given however income is not constructively received if the taxpayer's control of its receipt is subject_to substantial limitations or restrictions is under the economic_benefit_doctrine an employee has currently includible income from an economic or financial benefit received as compensation though not in cash form benefit applies when assets are unconditionally and irrevocably paid into a fund or trust to be used for the employee's sole benefit curiam 194_f2d_541 sproull_v commissioner t c 6th cir rev aff'd per situation economic rul rul 1972_1_cb_193 in rev c b a result of the employer's purchase of an insurance_contract to provide a source of funds for deferred_compensation because the insurance_contract is the employer's asset subject_to claims of the employer's creditors an employee does not receive income as rul and rev various revenue rulings have considered the tax conséquence sec_174 holds that a mere promise not represented by notes or secured in any way does not of nonqualified_deferred_compensation arrangements situation c rb co pay constitute receipt of income within the meaning of the cash_receipts_and_disbursements_method of accounting see also rul 1969_2_cb_106 rul c b and rev rev_rul rev under the terms of the trust assets will be placed in trust however the trustee has the obligation to hold to be used to provide deferred_compensation benefits to the participants the trust assets and income for the benefit of x's general creditors in the event of x's insolvency provides that a participant receives no beneficial_ownership in or preferred claim on the trust assets therefore although the assets are held in trust in the event of x's insolvency they are fully within reach of x's general creditors as are any other assets of x the trust further sec_301_7701-4 of the procedure and administration a_trust if regulations provides that generally an arrangement will be treated as it can be shown that the purpose of the arrangement is protection and conservation of property for beneficiaries who cannot share in the discharge of this responsibility and therefore are not associates ina joint enterprise for the conduct of business for profit to vest in trustees responsibility for the sec_671 of the code provides that where a grantor shall be treated as the owner of any portion of a_trust under subpart e part i subchapter_j chapter of the code there shall then be included in computing the taxable_income and credits of the grantor those items of income deductions and credits against tax of the trust which are attributable to that portion of the trust to the extent that such items would be taken into account under chapter tax of an individual in computing taxable_income or credits against sec_677 of the code provides that the grantor shall be treated as the owner of any portion of income without the approval or consent of any adverse_party is or in the discretion of the grantor or a nonadverse_party or both may be held or accumulated for future distribution to the grantor a_trust whose sec_1_677_a_-1 of the regulations provides that under in general treated as the sec_677 of the code owner of discretion of the grantor or a nonadverse_party or both -may be applied in discharge of a portion of a_trust whose income is a legal_obligation of the grantor a grantor is or in the - provided i that creation of trust does not cause the plan to be other than unfunded for purposes of title i employee_retirement_income_security_act_of_1974 provision of the trust requiring use of trust assets to satisfy claims of x's general creditors in the event of x's insolvency is enforceable by such creditors under federal and state law iii of july the plan and trust are amended as proposed in your letter we conclude that that the of the ii and the trust will be classified as because the principal and income of the trust may of sec_301_7701-4 of the procedure and administration regulations be applied in discharge of legal obligations of treated as the owner of the entire trust under sec_677 of the code taxable_income and credits of x all items of income deductions and credits against tax of the trust accordingly there shall be included in computing the a_trust within the meaning x shall be sec_671 x under the economic benefit and constructive_receipt_doctrine sec_2 of sec_61 and sec_451 of the code neither the adoption of the plan the trust nor the crediting of earnings on the trust assets will create taxable_income for the participants or their beneficiaries under the cash_receipts_and_disbursements_method of accounting the creation of the trust the contribution of assets to benefits payable under the plan and out of the trust will be includible as compensation in the gross_income of the participants or their beneficiaries under the cash_receipts_and_disbursements_method of accounting only in the taxable_year or years in which such amounts are actually distributed or otherwise made available whichever is earlier is neither the adoption of the plan creation of the trust contribution of assets by x earnings on the trust assets will result in a transfer of property for purposes of sec_83 e to the trust nor the crediting of of the code or sec_1 of the regulations the neither the adoption of the plan by x trust the contribution of assets to the trust nor the crediting of earnings on the trust assets will constitute a contribution to a nonexempt employees' trust under sec_402 of the code the creation of the ruling sec_2 through that relate to the trust are based on the assumption that prior deferrals under the plan result in constructive receipt of income or economic benefit opinion is expressed as or constructively received in the prior years to whether such deferrals were actually did not no this ruling is directed only to the taxpayer who requested sec_6110 of the code provides that it may not be it used or cited as precedent above no opinion is expressed as of the transaction described above under any other provision of the code amended this ruling may not remain in effect moreover if the plan or trust are substantially except as specifically ruled on to the federal tax consequences sincerely yours a 1d robert d patchbll assistant chief office of the associate branch one chief_counsel employee_benefits and exempt_organizations enclosure copy for sec_6110 purposes
